TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00453-CV


                                        K. A., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
                 NO. 271,615-B, JACK WELDON JONES, JUDGE PRESIDING

                                           ORDER

PER CURIAM

                 The reporter’s record in this appeal was originally due to be filed on

July 27, 2015.    By request to this Court dated July 31, 2015, Jennifer Aulds requested

an extension.

                 The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Jennifer Aulds is hereby ordered to

file the reporter’s record in this case on or before August 7, 2015. If the record is not filed by

that date, Aulds may be required to show cause why she should not be held in contempt of court.
             It is ordered on August 3, 2015.



Before Justices Puryear, Goodwin and Bourland